Opinion by
Dallinger, J.
It was stipulated that the merchandise consists of boxes, vases, trays, frames, lamps, coupes, book ends, bottle, inkstands, jardinieres, candelabra, atomizers, compots, candlesticks, plates, and shoe horns chiefly used on the table, in the kitchen or household, or hollow ware. The claim at 40 percent under paragraph 339 was therefore sustained. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857), and Rice v. United States (T. D. 49373) cited.